Citation Nr: 0733557	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from May 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2005 letter, the veteran indicated that he no 
longer wished to be represented by the Veterans of Foreign 
Wars of the United States (VFW).  He said he instead wished 
to be represented by the Disabled American Veterans (DAV).  
In a May 2006 letter, the RO acknowledged his withdrawal of 
his appointment of the VFW, and informed the veteran that in 
order to have another organization represent him he would 
need to file VA Form 21-22 with the RO.  To date, the veteran 
has not submitted a VA Form 21-22.  Thus, he is not 
represented in this appeal.


FINDINGS OF FACT

1.  Applying the doctrine of reasonable doubt, the aggregate 
evidence confirms that bilateral hearing loss is related to 
service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's tinnitus 
is due to any incident or event in active service, and 
tinnitus as an organic disease of the nervous system is not 
shown to have been manifested either in service or within one 
year after separation from service.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims had held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 




In September 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the September 2004 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, both the November 
2004 rating decision and September 2005 SOC explained the 
basis for the RO's action, and the SOC provided him with yet 
an additional 60 days to submit more evidence.  It appears 
that obtainable evidence identified by the veteran relative 
to his claim has been obtained and associated with the claims 
file, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the March 2006 letter that the RO sent to the 
veteran.


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II. Factual Background

The veteran's service medical records (SMRs) show that in 
March 1973 he did not report any hearing loss at enlistment.  
His pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
0
0
10
10
LEFT
10
10
10
0
5
5

At separation, the veteran again did not report hearing loss, 
and an audiogram showed pure tone thresholds, in decibels, as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
15
35
25
30
25
LEFT
25
15
25
30
30
25

The SMRs are negative for any complaints, findings, or 
treatment suggestive of tinnitus, and are negative for 
complaints and/or treatment of hearing loss.
 
A review of the veteran's DD Form 214 shows that he served as 
an Integrated Avionic Systems Specialist, and he wrote in his 
March 2004 statement in support of his claim that he worked 
on the flight line and was exposed to aircraft engine noise.  
He also described exposure to the firing of M-16 rifles.  In 
a September 2004 statement the claimant wrote that over the 
years his hearing had "slowly gotten worse" and that the 
ringing in his ears had increased.

There were no pertinent clinical records associated with the 
claims file until December 2003, when the veteran reported 
ringing in his ears with the infusion of persantine, which 
was resolved with the infusion of aminophylline.  At a 
January 2004 appointment with a VA nurse practitioner, it was 
noted that the veteran continued to have decreased hearing.  

The veteran complained at a March 2004 VA audiological 
consultation that he had difficulty hearing his wife, and 
hearing other sounds when there was background noise.  He 
also reported hunting without hearing protection and said 
that bilateral tinnitus that had been present for "years."  
A pure tone audiometry test administered at that appointment 
by an audiologist showed normal hearing levels from 250-1000 
hertz (Hz), dropping to a mild and moderate sensorineural 
hearing loss from 2000-4000 Hz, with an excellent speech 
recognition score.  In the left ear there was normal hearing 
from 250-500 Hz and mild to moderately severe sensorineural 
hearing loss from 1000-4000 Hz, with an excellent speech 
recognition score.  The audiologist opined that the veteran 
was a good hearing aid candidate bilaterally, but he was not 
eligible to receive them from the VA facility.


When the veteran had a VA audiological examination through 
QTC services in October 2004 he reported difficulty hearing 
in crowds, on the telephone, and in conversation as well as 
constant bilateral tinnitus which had started several years 
before.  

The pure tone thresholds, in decibels, were reported as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
45
45
LEFT
25
35
50
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  
Overall, the audiologist felt that the right ear had mild 
mid- to high-frequency sensorineural hearing loss and that 
the left ear had mild to moderate mid- to high-frequency 
sensorineural hearing loss.  In addition, both ears had good 
word recognition.  The audiologist reviewed the claims folder 
and specifically noted the results of the audiogram performed 
at separation.  She also considered the veteran's report of 
noise exposure in the service.  The audiologist opined that 
current hearing loss was "less likely than not" caused by 
active duty noise exposure.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 338 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).




The Court of Appeals for Veterans Claims has held that in 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability, medical, or 
in certain circumstances lay, evidence of in-service 
incurrent or aggravation of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickman v. West, 
12 Vet. App. 247, 253 (1999).

Where there is chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Board notes here that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  As noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post-service test 
results meeting the criteria of 38 C.F.R. 
§ 3.385 . . . .  For example, if the record 
shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an 
upward shift in tested thresholds in 
service, though still not meeting the 
requirements for disability under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric 
testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is 
a medically sound basis to attribute the 
post-service findings to the injury in 
service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A.  Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In this case the threshold is met because 
the veteran's bilateral October 2004 test results meet all of 
the requirements of 38 C.F.R. § 3.385:  an auditory threshold 
of 40 decibels or greater, at least three of the thresholds 
at 26 decibels or greater, and speech recognition scores less 
than 94 percent.

The veteran's test results at separation, noted above, did 
not meet any of the requirements of 38 C.F.R. § 3.385.  
Therefore, the question that must be answered in this case is 
whether the hearing loss the veteran has now is the result of 
the noise trauma he underwent while serving in the 1970s.  In 
this regard, the Board recognizes that higher pure tone 
thresholds were shown at separation than at enlistment.  In 
addition, the veteran has shown that he was exposed to 
significant acoustic trauma in service, notably jet aircraft 
engine noise.

The audiologist who examined the veteran in October 2004 and 
reviewed the evidence of record diagnosed bilateral hearing 
loss and opined that it was likely not caused by active duty 
noise exposure.  However, she appears to have reached a legal 
conclusion in so doing, because she wrote that the hearing 
loss at separation was "normal for adjudication purposes" 
and that the criteria were not met for disability under VA 
regulations at the time of his separation.  Her examination 
report does not include analysis of how in service noise 
exposure actually affected the veteran's current hearing, and 
she did not comment on the decrease in hearing thresholds 
during service.  Therefore, with all due respect for that 
examiner's opinion, the Board finds her conclusion to be of 
limited probative value.

As discussed above, the veteran served as an Integrated 
Avionic Systems Specialist and wrote in his March 2004 
statement in support of his claim that he worked on the 
flight line and was exposed to operating aircraft engines.  
The audiogram at separation showed that his pure tone 
thresholds had significantly increased during his active 
service, and his lay observations have shown a continuity of 
symptoms since service.  In addition, the record does not 
show any intercurrent causes for the veteran's hearing loss.  
Therefore, the veteran's hearing loss can still be found to 
be service connected under Hensley, supra.

Having weighed the evidence both in support and against the 
claim of service connection for hearing loss, the Board 
concludes that the preponderance of evidence is not against 
finding in favor of the veteran.  Therefore, without finding 
error in the previous action taken by the RO, the Board will 
exercise its discretion to find that the evidence is in 
relative equipoise, and will conclude that service connection 
for hearing loss is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

B.  Tinnitus

Based upon the veteran's complaints at his March 2004 
examination, it appears that he has tinnitus.  In addition, 
it appears that he was exposed to excessive noise in service 
as a result of his work as an Integrated Avionic Systems 
Specialist.  However, in order to grant service connection 
for tinnitus there must be competent medical evidence linking 
it to service, and the record does not contain this.  Thus, 
service connection for tinnitus is not warranted because 
there is no medical evidence in the claims file specifically 
relating the veteran's tinnitus to noise exposure in service 
or showing chronicity or continuity from 1976 to the present.  
In this respect, the Board notes that the first documented 
treatment for tinnitus was in December 2003, and it was found 
to be a reaction to persantine.  In addition, during his 
October 2004 VA examination the veteran reported that he had 
only had tinnitus for several years.

Moreover, service connection for tinnitus on a presumptive 
basis is not available in this case, because, as noted, there 
is no indication in the evidence of record that he manifested 
an organic disease of the nervous system, shown to include 
tinnitus, to a compensable degree within his first post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).

We recognize the sincerity of the arguments advanced by the 
veteran that his tinnitus is a result of exposure to 
excessive noise in service. However, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events of the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, tinnitus is a complex disorder 
which requires specialized training for a determination as to 
causation, and is therefore not susceptible to lay opinion.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").


Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


